DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The originally submitted claims 1-10 are directed to an invention that is only specific to that which is shown in Figures 1-9 and 11a-11b.  Thus, (among species I. Figures 1-9; II. Figure 10; and III. Figures 12-23), group I, Figures 1-9 and 11a-11b are considered to be elected by original presentation.  
Since, by this action, Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,953,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are slightly broader due the less detail recited in independent claim 1 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the following reasons:
Claim 5, lines 5-6 are confusing because the phrase “to which the electrical control unit is offset” is not clearly tied to the phrase “the lateral face being positioned on an opposite side”;
Claim 8, lines 1-2, “the electrical connection wire” is unclear because it refers to element 62, whereas elsewhere in the claims, this phrase can refer to element 61—perhaps reference may be made to a first and a second or a plurality of electrical connection wires throughout the claims with specific wires recited in the appropriate claims; and
Claims 6-7 are indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,  3-5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 2005/0090958).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A seat comprising: 
a seat back (shown in Figure 3);
a seat cushion (12, as shown in Figures 2 and 3) that is connected to the seat back; 
a sensor (10) that is provided in the seat cushion; and
an electrical control unit (11) that is connected to the sensor via an electrical connection wire (as labeled in the illustrated copy of Figure 2 below),
wherein:
the electrical control unit is mounted below the seat cushion and disposed at a position that overlaps the sensor in a seat front and rear direction (Figures 2 and 3).



    PNG
    media_image1.png
    761
    618
    media_image1.png
    Greyscale



the electrical connection wire includes a curved portion (where the electrical connection wire further includes wire with curved portion labeled in the copy of Figure 2 above), and
the curved portion of the electrical connection wire is arranged side by side with the electrical control unit in a seat width direction (as shown in Figure 2).

4. The seat according to claim 1, wherein:
the sensor is arranged at a center portion of the seat cushion in a seat width direction (sensor 10, as shown in Figure 2), and
the electrical control unit is arranged at a position offset from a center of the seat cushion to an outer side of the seat cushion in the seat width direction (electrical control unit 11, as shown in Figure 2).

5. The seat according to claim 1, wherein:
the electrical control unit is arranged at a position offset from a center of the seat cushion to an outer side of the seat cushion in a seat width direction (electrical control unit 11, as shown in Figure 2 Hattori), and
the electrical connection wire is connected to a lateral face of the electrical control unit, the lateral face being positioned on an opposite side, in the seat width direction, of the outer side of the seat cushion to which the electrical control unit is offset (as shown in Figure 2).

7.    The seat according to claim 5, wherein the electrical connection wire extends towards a rear side of the seat cushion on the opposite side, in the seat width direction, of the outer side of the seat cushion to which the electrical control unit is offset (where the electrical connection wire labeled as having a curve in the copy of Figure 2 above is connected to and routed from a lateral face of the electrical unit and towards a rear side of the cushion 12).

9.    The seat according to claim 1, wherein: 
the electrical connection wire comprises
a first connection wire (between the electrical controller 11 and the sensor 10) that is connected to the sensor (6), and 
a second connection wire (labeled as having a curved portion in the copy of Figure 2 above) that is connected to an electric component provided in the seat (the wire with a curved portion is connected to an electric component in the seat in the form of electrical control unit 11),
the first connection wire is arranged at a position that overlaps the electrical control unit in the seat front and rear direction (Figure 2), and
the second connection wire is arranged at a position that does not overlap the electrical control unit in the seat front and rear direction (Figure 2).

Claim(s) 1, 3-4, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (US 2010/0207773).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A seat comprising: 
a seat back (4);
a seat cushion (3) that is connected to the seat back; 
a sensor (6) that is provided in the seat cushion; and
an electrical control unit (7) that is connected to the sensor via an electrical connection wire (61b, see Figures 2 and 9, for example),
wherein:
the electrical control unit is mounted below the seat cushion and disposed at a position that overlaps the sensor in a seat front and rear direction (Figures 1 and 8).

3.    The seat according to claim 1, wherein:
the electrical connection wire includes a curved portion (where the electrical connection wire further includes wire 8 that passes through notch 31c, as described in paragraph 90 and shown in Figures 7-11, and where the wire element 8 necessarily curves and thus has a curved portion in order to enter the notch 31c, and as shown in Figure 11), and


4. The seat according to claim 1, wherein:
the sensor is arranged at a center portion of the seat cushion in a seat width direction (sensor 6, as shown in Figures 9 and 11), and
the electrical control unit is arranged at a position offset from a center of the seat cushion to an outer side of the seat cushion in the seat width direction (electrical control unit 7, as shown in Figures 9 and 11).

9.    The seat according to claim 1, wherein: 
the electrical connection wire comprises
a first connection wire (61b) that is connected to the sensor (6), and 
a second connection wire (8) that is connected to an electric component provided in the seat (the wire 8 is connected to an electric component in the seat in the form of electrical control unit 7),
the first connection wire is arranged at a position that overlaps the electrical control unit in the seat front and rear direction (Figures 1 and 8), and
the second connection wire is arranged at a position that does not overlap the electrical control unit in the seat front and rear direction (Figures 1 and 8).


a cushion pad (31, 33);
a seat cover (32); and 
a headrest (5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2005/0090958) in view of Rittmueller (US 2006/0109091).
Hattori provides the details of claim 1, as set forth above and including the electrical control unit below a seat cushion surface and the sensor in the seat cushion, but lacks positioning the electrical control unit at a front of the sensor.
On the other hand, Rittmueller shows a similar arrangement with a sensor 10 and electrical control unit 22 as part of the seat cushion portion of the seat, and further specifically locates the electrical control unit at a front end of the seat cushion such that it is at a front of the sensor.


A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
2.    The seat according to claim 1, wherein the electrical control unit is disposed at a front of the sensor (where it would be obvious to locate the electrical control unit of Hayakawa at a front of the sensor in accordance with the statement of obviousness above).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2010/0207773) in view of Rittmueller (US 2006/0109091).
Hayakawa provides the details of claim 1, as set forth above and including the electrical control unit below a seat cushion surface and the sensor in the seat cushion, but lacks positioning the electrical control unit at a front of the sensor.
On the other hand, Rittmueller shows a similar arrangement with a sensor 10 and electrical control unit 22 as part of the seat cushion portion of the seat, and further specifically locates the electrical control unit at a front end of the seat cushion such that it is at a front of the sensor.


A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
2.    The seat according to claim 1, wherein the electrical control unit is disposed at a front of the sensor (where it would be obvious to locate the electrical control unit of Hayakawa at a front of the sensor in accordance with the statement of obviousness above).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2010/0207773) in view of Hattori (US 2005/0090958).
Hayakawa provides the details of claim 1, as set forth above and including the electrical control unit arranged at a position offset from a center of the seat cushion in a width direction and where the electrical connection wire further includes wire 8, which is connected to and routed from a lateral face of the electrical unit, as shown in Figures 2 and 9, but lacks positioning and routing the electrical connection wire from a lateral face being positioned on an opposite side, in the seat width direction, of the outer side of the seat cushion to which the electrical control unit is offset.
On the other hand, Hattori shows a similar arrangement with a sensor 10 and electrical control unit 11 as part of the seat cushion portion 12 of the seat, and further 
It would have been obvious to position and route the electrical connection wire 8 of Hayakawa on an opposite lateral side from the direction of offset of the electrical control unit 7 of Hayakawa, as taught by Hattori because doing so would provide the benefit of a more balanced placement of elements and providing more room for the electrical connection wire, as well as further isolating the electrical connection wire 8 from any contact by users of the seat.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5. The seat according to claim 1, wherein:
the electrical control unit is arranged at a position offset from a center of the seat cushion to an outer side of the seat cushion in a seat width direction (electrical control unit 7, as shown in Figures 9 and 11 of Hayakawa), and
the electrical connection wire is connected to a lateral face of the electrical control unit, the lateral face being positioned on an opposite side, in the seat width direction, of the outer side of the seat cushion to which the electrical control unit is offset (in accordance with the statement of obviousness above).

6.    The seat according to claim 5, wherein the electrical connection wire is arranged only on the opposite side, in the seat width direction, of the outer side of the seat 

7.    The seat according to claim 5, wherein the electrical connection wire extends towards a rear side of the seat cushion on the opposite side, in the seat width direction, of the outer side of the seat cushion to which the electrical control unit is offset (where the electrical connection wire includes wire 8, which is connected to and routed from a lateral face of the electrical unit, as shown in Figures 2 and 9 of Hayakawa, where it would have been obvious to connect the wire 8 on the opposite lateral side from the direction of offset, as taught by Hattori, and where Figure 2 of Hattori further shows the laterally connected electrical connection wire also extending towards a rear side of the seat cushion, it would have been obvious to make the electrical connection wire 8 of Hayakawa extend toward the rear, as taught in Figure 2 of Hattori, because doing so would provide the benefit of routing the electrical connection wire towards other elements in the electrical system of the seat).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2005/0090958) in view of Tabaczynski (US 2014/0197942).
Hattori provides the details set forth above, including a wire 8 connected to the opposite lateral side of the electrical control unit 11 of Hattori, relative to the direction of offset of the electrical control unit in the width direction, but lacks the electrical connection wire connected to a drive unit in the seat back.
On the other hand, Tabaczynski shows a similar seat having sensors 220, 310 in the seat cushion and seat back, an electrical control unit 230 under the seat cushion, and further shows a drive unit in the form of a heater 320 in the seat back, where the electrical connection wire 320 connects the electrical control unit with the drive unit in the seat back.
It would have been obvious to provide a heater or any other drive unit such as any known accessory that can be controlled by an electrical control unit, in the seat back of Hattori, and to connect the electrical connection wire to the heater or other drive unit in the seat back because doing so would provide the advantage of the heater or drive unit and its imparted benefits in the seat back under the control of the electrical control unit.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
8.    The seat according to claim 7, wherein the electrical connection wire is connected to a drive unit that is provided in the seat back (in accordance with the statement of obviousness above).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 2010/0207773) in view of Hattori (US 2005/0090958) as applied to claims 5 and 7 above, and further in view of Tabaczynski (US 2014/0197942).
Hayakawa and Hattori provide the details set forth above, including a wire 8 of Hayakawa connected to the opposite lateral side of the electrical control unit 7 of Hayakawa, relative to the direction of offset of the electrical control unit in the width direction, as taught by Hattori, but lacks the electrical connection wire connected to a drive unit in the seat back.
On the other hand, Tabaczynski shows a similar seat having sensors 220, 310 in the seat cushion and seat back, an electrical control unit 230 under the seat cushion, and further shows a drive unit in the form of a heater 320 in the seat back, where the electrical connection wire 320 connects the electrical control unit with the drive unit in the seat back.
It would have been obvious to provide a heater or any other drive unit such as any known accessory that can be controlled by an electrical control unit, in the seat back of Hayakawa, and to connect the electrical connection wire to the heater or other drive unit in the seat back because doing so would provide the advantage of the heater or drive unit and its imparted benefits in the seat back under the control of the electrical control unit.


8.    The seat according to claim 7, wherein the electrical connection wire is connected to a drive unit that is provided in the seat back (in accordance with the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636